  Case 14-03198         Doc 68     Filed 02/26/19 Entered 02/26/19 11:35:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03198
         Michael T Scharko
         Marilyn A Scharko
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2014.

         2) The plan was confirmed on 04/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/16/2015, 04/25/2017, 01/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,043.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-03198        Doc 68       Filed 02/26/19 Entered 02/26/19 11:35:10                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,044.42
       Less amount refunded to debtor                              $1.00

NET RECEIPTS:                                                                                   $10,043.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,963.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $416.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,379.00

Attorney fees paid and disclosed by debtor:                   $37.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Medical Group           Unsecured          25.00           NA              NA            0.00       0.00
Allianceone Receivable           Unsecured      3,309.00            NA              NA            0.00       0.00
Allianceone Receivable           Unsecured         376.00           NA              NA            0.00       0.00
Allianceone Receivable           Unsecured         241.00           NA              NA            0.00       0.00
ALTAIR OH XIII LLC               Unsecured           0.00        694.57          694.57          75.17       0.00
ARMOR SYSTEMS CORP               Unsecured      1,036.00            NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         184.00           NA              NA            0.00       0.00
Bk Of Amer                       Unsecured           0.00           NA              NA            0.00       0.00
C U One                          Unsecured           0.00           NA              NA            0.00       0.00
CAP ONE                          Unsecured           0.00           NA              NA            0.00       0.00
Chicago Veterinary               Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured            NA       2,309.26        2,309.26        249.91        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,000.00     10,879.20        10,879.20      1,177.35        0.00
City of Milaukee                 Unsecured          40.00           NA              NA            0.00       0.00
Clc                              Unsecured           0.00           NA              NA            0.00       0.00
Commonwealth Financial           Unsecured         801.00           NA              NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE      Unsecured         200.00           NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured           0.00           NA              NA            0.00       0.00
DUVERA FINANCIAL                 Unsecured           0.00           NA              NA            0.00       0.00
Fedloan                          Unsecured           0.00           NA              NA            0.00       0.00
Gecrb/Paypal Smart Con           Unsecured         492.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         341.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         337.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         221.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          82.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS             Unsecured      2,500.00            NA              NA            0.00       0.00
ILLINOIS TITLE LOANS             Secured           500.00           NA              NA            0.00       0.00
Keyfinserv                       Unsecured         313.00           NA              NA            0.00       0.00
McKesson Corporation             Unsecured         341.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-03198         Doc 68       Filed 02/26/19 Entered 02/26/19 11:35:10                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
MEDICAL BUSINESS BUREAU           Unsecured         327.00           NA           NA             0.00        0.00
Miramedrg                         Unsecured         479.00           NA           NA             0.00        0.00
Miramedrg                         Unsecured         369.00           NA           NA             0.00        0.00
Miramedrg                         Unsecured         198.00           NA           NA             0.00        0.00
Northwestern University           Unsecured         250.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT              Unsecured         329.00        304.52       304.52           32.96        0.00
PRA RECEIVABLES MGMT              Unsecured         616.00        616.83       616.83           66.75        0.00
PRA RECEIVABLES MGMT              Unsecured            NA         492.47       492.47           53.30        0.00
Professional Account Management   Unsecured         300.00           NA           NA             0.00        0.00
QUANTUM3 GROUP LLC                Unsecured         718.00        718.98       718.98           77.81        0.00
QUANTUM3 GROUP LLC                Unsecured         326.00        326.09       326.09           35.29        0.00
QUANTUM3 GROUP LLC                Unsecured         209.00        209.44       209.44           22.67        0.00
QUANTUM3 GROUP LLC                Unsecured            NA         580.28       580.28           62.80        0.00
QUANTUM3 GROUP LLC                Unsecured         530.00        577.20       577.20           62.46        0.00
RJM ACQUISITIONS                  Unsecured            NA          45.85        45.85            4.96        0.00
RJM ACQUISITIONS                  Unsecured          39.00          0.00         0.00            0.00        0.00
Silverman and Borenstein          Unsecured      2,852.77            NA           NA             0.00        0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      2,412.00       2,505.33     2,505.33         271.13         0.00
Springlf Fin                      Unsecured      2,175.00            NA           NA             0.00        0.00
SPRINT NEXTEL                     Unsecured            NA         705.90       705.90           76.39        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      8,000.00            NA           NA             0.00        0.00
STANISCCONTR                      Unsecured         264.00           NA           NA             0.00        0.00
TD BANK USA                       Unsecured         435.00        435.99       435.99           47.18        0.00
THD/CBNA                          Unsecured         727.00           NA           NA             0.00        0.00
US DEPT OF ED GREAT LAKES         Unsecured      9,607.00     10,455.38      4,429.60         442.96         0.00
US DEPT OF ED GREAT LAKES         Unsecured      4,791.00       5,101.56     2,225.10         222.51         0.00
US DEPT OF EDUCATION              Unsecured            NA     61,512.63     26,828.20       2,682.82         0.00
Village of Harwood Heights        Unsecured         200.00           NA           NA             0.00        0.00
Village of Oak Park               Unsecured          80.00           NA           NA             0.00        0.00
Wf/Efs                            Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                        $0.00                 $0.00               $0.00
TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $54,884.81           $5,664.42                  $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 14-03198         Doc 68      Filed 02/26/19 Entered 02/26/19 11:35:10                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,379.00
         Disbursements to Creditors                             $5,664.42

TOTAL DISBURSEMENTS :                                                                      $10,043.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/26/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
